Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 14-16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation the vessel in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, spell out MPD on the first occurrence.
Claim 14 recites the first MPD vessel, in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the internal modified sealing connection, in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the vacant aperture, it is unclear if there are multiple apertures, and there is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites having pairs of inlets and outlets for each respective fluid coupling, it is unclear if this is requiring multiple inlets/outlets for each coupling, simply a tee at each coupling, an inlet from both directions, an outlet from both directions, or if each fluid coupling is acting as both an inlet and an outlet.
Claims 2-4, 6, 7, 10, 16, 20, and 21 are rejected as dependent on a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticpated by Malone (US PG Pub 2020/0141221).
With respect to claim 17, Malone teaches desander 12 and separator 16 each connected to manifold 14 mounted together on the skid allowing connection prior to delivery reducing set up and connection time ([0044] an MPD vessel on a skid, arranged to be fluidly coupled to a valve manifold, without the need for any vessel or on-skid pipework modifications).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US PG Pub 2020/0141221), in view of eProcess (Dual Pot Sand Filter), or Cook (US PG Pub 2018/0283151).
With respect to claim 1, Malone teaches well stream multiphase separation with solids separation mounted to a transportable support surface (abstract, an apparatus for a desanding system, and an MPD vessel), the system comprises first and second solids separators and multiphase separator ([0007-0008]), and a choke manifold connected between the solids separator and the multiphase separator ([0021, 0044], a central valve manifold fluidly coupled to an MPD vessel), desander 12 and separator 16 comprisng inlets and outlets, with flanged connections ([0047-0061], by a plurality of detachable inlet/outlet connections), second sander 176 ([0083-0088]), a high efficiency desander upstream enables increased oil recovery cleaner water, and allows for piping without intermediate processing apparatuses or steps on site reducing time and expense ([0036]). Malone teaches the separation system may need to be reconfigured, involving disassembly and reconnection to handle different proportions of sand, water, and well fluids ([0006]), desanders as illustrated in Figs. 2 and 6, which illustrate skid mounted desanders with connections via conduits 46 and 42 in Fig. 2, and unnumbered conduits in Fig. 6, the particular placement of the connections/conduits would be a matter of engineering design choice, and could include connection by elbows, tees, or straight pipe connectors, including from opposite sides, i.e. from a right or left side of the desander, such that the detachable connections are arranged to be reattached to the opposing side of the vessel, providing a uni-sided MPD vessel, and the desander, manifold, and separator mounted together on the skid allowing connection prior to delivery reducing set up and connection time ([0044], the vessel coupleable to the valve manifold without the need for integral pipework modifications), further see MPEP 2144.04 VI. C. (the position of the connection point/conduit would not have modified the operation of the device and would be an obvious matter of design choice).
	Alternatively, with respect to a uni-sided vessel¸ attachable from opposing sides, see applicant provided prior art of eProcess Dual Pot Sand Filter which illustrates similar sand filter configurations to Malone’s desanders with an alternative configuration of connections/conduits, providing uni-sided vessels¸ attachable from opposing sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the position of the connection point/conduit would not have modified the operation of the device and would be an obvious matter of design choice.
Alternatively, Cook teaches a modular fracturing pad system or modular skid system such that manifolds/flow functionality are made up when skids are connected, useful for desanders, choke manifolds, etc, ([0016-0021]), forming a continuous flow path through the skids, with equipment configured to align and/or connect with adjacent equipment ([0025-0027, 0034-0035]), including rotationally independent connectors that can connecting such that a rotational alignment may be ignored ([0044-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s taught system such that vessel is uni-sided to allow the connections align to connect with the adjacent desander or other process equipment, and to have rotational independence, as described by Cook, with standardized uniform mounting (Cook [0016-0021], 0026-0028, 0034-0035]), in order to form an integrated fracturing structure and reduce using non-uniform connections, complexity, design, time, and weight of the system (Cook [0017]), and simplify the number of connections (Cook [0041]).
With respect to claim 2, the apparatus according to claim 1 is taught above. Malone teaches the MPD vessel has a process outlet which exits from the side of the MPD vessel (see Fig. 2, outlet 44, [0048], Fig. 3, gas port 74, [0051]).
With respect to claim 3, the apparatus according to claim 2 is taught above. Malone teaches desander 12 comprises cyclone body 36a ([0048], Fig. 2, the MPD vessel has a top cover portion without pipework which allows for the quick and easy access of a sand cyclone or a sand filter elements element mounted within the MPD vessel).
With respect to claim 4, the apparatus according to claim 2 is taught above. Malone teaches a cyclone as discussed above with a side process outlet and flanged top, absent clarification of the sealing, Malone’s system would include internal sealing connections to accommodate process outlet location ([0048], Fig. 2).
With respect to claim 6, the apparatus according to claim 1 is taught above. Malone teaches desanders 12 and 176, as illustrated in Figs. 2, 5, and 6, which illustrate skid mounted desanders, desanders 12 and 176 in series, with Fig. 6 illustrating via four unnumbered conduits/connections (pairs of detachable inlet/outlet connections), the particular placement of the connections/conduits would be a matter of engineering design choice, such that pairs would be mounted on the opposite sides of the MPD vessel such that all of the inlet/outlet connections are symmetrical in orientation, so that a 180 degree rotation of the vessel about its vertical axis allows it to be coupled with connections on a second side which are opposite the first side, see MPEP 2144.04 VI. C. (the position of the connection point/conduit would not have modified the operation of the device and would be an obvious matter of design choice).
Alternatively, Cook teaches a modular fracturing pad system or modular skid system such that manifolds/flow functionality are made up when skids are connected, useful for desanders, choke manifolds, etc, ([0016-0021]), forming a continuous flow path through the skids, with equipment configured to align and/or connect with adjacent equipment ([0025-0027, 0034-0035]), including rotationally independent connectors that that a rotational alignment may be ignored ([0044-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s conduit locations such that the connections align to connect with the adjacent desander or other process equipment, and to have rotational independence, as described by Cook, with standardized uniform mounting (Cook [0016-0021], 0026-0028, 0034-0035]), such that the connections are on the side opposite sides of the vessel such that all of the inlet/outlet connections are symmetrical in orientation, so that a 180 degree rotation of the vessel about its vertical axis allows it to be coupled with connections on a second side which are opposite the first side, in order to form an integrated fracturing structure and reduce using non-uniform connections, complexity, design, time, and weight of the system (Cook [0017]), and simplify the number of connections (Cook [0041]).
With respect to claim 7, the apparatus according to claim 6 is taught above. Malone teaches separator 16 connected to an inlet port 72, oil port 76, gas port 74, and water port 78, and in an embodiment sand outlet 112 ([0051], a process inlet, a process outlet, a flush water inlet and a slurry outlet), and desander 176 with 4 connections, the specific functions of the connections would be drawn to an intended use of apparatus claims, see MPEP 2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
	With respect to claim 10, the apparatus according to claim 1 is taught above. Malone teaches desander 12, manifold 14, and separator 16 on skid 18 (Fig. 4, having a valve manifold and two vessels mounted together on a single skid, with the valve manifold between the vessels in a generally central location thereby allowing a serial operation).
With respect to claim 14, the apparatus according to claim 1 is taught above. Malone teaches first desander 12, second desander 176, and separator 16, the desander, manifold, and separator mounted together on the skid allowing connection prior to delivery reducing set up and connection time ([0044], an additional MPD vessel coupleable to the first MPD vessel without the need for an additional set of valving).
Alternatively, if the claims are meant to require a first separator/desander coupled to a second separator/desander, without the intervening manifold or an additional set of valving, Malone teaches desander 12 and desander 176 in series, and connected with valve 188 (Fig. 5, [0083-0088]), but does not teach the connection without an additional set of valving. 
Cook teaches a modular fracturing pad system or modular skid system such that manifolds/flow functionality are made up when skids are connected, useful for desanders, choke manifolds, etc, ([0016-0021]), forming a continuous flow path through the skids, with equipment configured to align and/or connect with adjacent equipment ([0025-0027, 0034-0035]), including rotationally independent connectors that that a rotational alignment may be ignored ([0044-0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s taught system connections align to connect with the adjacent desander or other process equipment with standardized uniform mounting (Cook [0016-0021], 0026-0028, 0034-0035]), without additional valving in order to form an integrated fracturing structure and reduce using non-uniform connections, complexity, design, time, and weight of the system (Cook [0017]), and simplify the number of connections (Cook [0041]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US PG Pub 2020/0141221), in view of Cook (US PG Pub 2018/0283151), in view of Renick (US PG Pub 2018/0306018).
With respect to claim 15, the apparatus according to claim 1 is taught above. Malone teaches a skid mounted, separation system as discussed above, and that the separation system may need to be reconfigured, involving disassembly and reconnection to handle different proportions of sand, water, and well fluids ([0006]), detachable inlet/outlet connections, separator 16 with inlet port 72, oil port 76, gas port 74, and water port 78, and in an embodiment sand outlet 112 ([0051], a process inlet, a process outlet, a flush water inlet and a slurry outlet), and desander 176 with 4 connections, as discussed above. Malone does not explicitly teach an inverted orientation, or a method of attaching. 
Cook teaches a modular fracturing pad system or modular skid system such that manifolds/flow functionality are made up when skids are connected, useful for desanders, choke manifolds, etc, ([0016-0021]), forming a continuous flow path through the skids, with equipment configured to align and/or connect with adjacent equipment ([0025-0027, 0034-0035]), including rotationally independent connectors that that a rotational alignment may be ignored ([0044-0045]), and methods of aligning and connecting skids (claim 19, [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s taught system connections align to connect with the adjacent desander or other process equipment with standardized uniform mounting (Cook [0016-0021], 0026-0028, 0034-0035]), without additional valving in order to form an integrated fracturing structure and reduce using non-uniform connections, complexity, design, time, and weight of the system (Cook [0017]), and simplify the number of connections (Cook [0041]).
While Cook and Malone do not explicitly teach a blind flange, or the specific steps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize blind flanges, and to connect piping as appropriate, as illustrated by Renick. Renick teaches a modular skid mounted oil production system and method comprising multiple skid sections interconnected without the need for welding or field construction of connected components, the system capable of contraction or expansion (abstract, [0008-0022]), the system comprising separators for product streams composing oil, gas, water, and solids, including sand separation, separators with an inlet and multiple outlets from a vessel ([0016-0018, 0056], an apparatus for a desanding system, and an MPD vessel), comprising skid sections having piping manifolds ([0008]), multiphase fluid mixtures transported to separators via pipe racks, the “plug and play” modular production system can adapt to many and changing circumstances with the ability to easily change out equipment, with the piping footprint remaining the same and new equipment pushed into play with minimal downtime and no additional manufacturing or changes to equipment or interconnecting pipe required ([0022]), the oil production modular system includes blinded piping and skid systems that can be used as additional wells are developed ([0060]), with examples of the removal and replacement of modular skid systems including removing flanges and connections and reconnection system components ([0062-0065]).
	With respect to claim 16, the apparatus according to claim 1 is taught above. Malone, Cook, and Renick teach modular sand separator systems with methods of connection as discussed above in the rejection of claim 15, Malone further teaches two desanders in series and the use of any suitable desander (two vessels together).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US PG Pub 2020/0141221), in view of eProcess (Dual Pot Sand Filter), or Cook (US PG Pub 2018/0283151), additionally in view of Visser (GB 2525509). 
With respect to claim 5, the apparatus according to claim 4 is taught above. Malone teaches cyclone body 36a (the internal sealing connections allow coupling commonality of the MPD vessel with sand cyclone elements).
Additionally, Malone teaches a sand cyclone, but does not teach coupling commonality of the MPD vessel with sand filter or sand cyclone elements. Visser teaches converting between a sand filter and a cyclone filter to allow an operator to choose different types of filtration quickly and simply while maintaining equipment in place based on the level of sand being produced (page 3 lines 1-25), and sealing of the housing (page 3 line 31, page 6 lines 21-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Visser’s conversion between a sand filter and a cyclone in order to allow an operator to choose different types of filtration quickly and simply while maintaining equipment in place based on the level of sand being produced. 

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US PG Pub 2020/0141221). 
With respect to claims 19, 20, and 21, a vessel as claimed in claim 17 is taught above. Malone teaches desanders 12 and 176, as illustrated in Figs. 2, 5, and 6, which illustrate skid mounted desanders, desanders 12 and 176 in series, with Fig. 6 illustrating via four unnumbered conduits/connections (pairs inlet/outlet connections), the particular placement of the connections/conduits would be a matter of engineering design choice, such that pairs would be located on opposite sides of the vessel, and Fig. 5 illustrates connections at the same vertical height. With respect to having pairs of inlets and outlets for each respective fluid coupling, see 112(b) rejection above. Additionally, the use of a Tee, providing pairs of inlets or outlets is known in the art for connection to components and manifolds.
With respect to claim 20, absent evidence of criticality, the specific positioning or offset would be a obvious design choice see MPEP 2144.04 VI. C. (the position of the connection point/conduit would not have modified the operation of the device and would be an obvious matter of design choice).
With respect to claim 21, the use of blinded flanges is known in the art, and an obvious engineering choice for one of ordinary skill in the art.
With respect to claim 22, the vessel as claimed in claim 17 is taught above. Malone teaches coupled to a valve manifold.
With respect to claim 23, the vessel as claimed in claim 17 is taught above. Malone teaches desanders 176 and 12 in series as discussed above, a plurality vessels fluidly coupled together in a daisy- chained configuration.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US PG Pub 2020/0141221), in view of Visser (GB 2525509). 

With respect to claim 18, a vessel as claimed in claim 17 is taught above. Malone teaches desander 12 comprises cyclone body 36a ([0048], Fig. 2, arranged to house either a sand filter element or a sand cyclone element).
Malone teaches a sand cyclone, but does not teach coupling commonality of the MPD vessel with sand filter or sand cyclone elements. Visser teaches converting between a sand filter and a cyclone filter to allow an operator to choose different types of filtration quickly and simply while maintaining equipment in place based on the level of sand being produced (page 3 lines 1-25), and sealing of the housing (page 3 line 31, page 6 lines 21-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Visser’s conversion between a sand filter and a cyclone in order to allow an operator to choose different types of filtration quickly and simply while maintaining equipment in place based on the level of sand being produced. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCabe (US 2013/0126448)
Arefjord (US 2019/0178071)
Martin (US 2018/0347334)
Appleford (US 6,640,901)
Cobb (US 4,779,677)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777